                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MONTANA
                            MISSOULA DIVISION




  EUGENE DESHANE MITCHELL,
  SHAYLEEN MEUCHELL, on their                        CV 19-<>7-M-DLC
  own behalfand as next friend ofB.M.,

                        Plaintiffs,                   ORDER

           vs.

  FIRST CALL BAIL AND SURETY,
  INC., ALLEGHENY CASUALTY
  COMPANY, INTERNATIONAL
  FIDELITY INSURANCE
  COMPANY, THE MONTANA CIVIL
  ASSISTANCE GROUP, MICHAEL
  RATZBURG, VAN NESS BAKER,
  JR., and JASON HAACK,

                        Defendants.

         Before the Court is Plaintiffs' Motion to Serve Process by Mail and Email

(Doc. 23). Plaintiffs have successfully served each Defendant except for Jason

Haack, who has apparently moved from Montana to Medellin, Columbia, since the

occurrence of the events giving rise to this litigation. (Docs. 23 at 2; 23-1 at 2.)

Plaintiffs seek authorization to serve process on Haack in Columbia via mail and

email.




                                          -1-
      Federal Rule of Civil Procedure 4(f) governs the service of process on

individuals in foreign countries, the rule provides:

      (f) Serving an Individual in a Foreign Country. Unless federal law
      provides otherwise, an individual-other than a minor, an
      incompetent person, or a person whose waiver has been filed-may
      be served at a place not within any judicial district of the United
      States:
             ( 1) by any internationally agreed means of service that is
             reasonably calculated to give notice, such as those authorized
             by the Hague Convention on the Service Abroad of Judicial and
             Extrajudicial Documents;
             (2) if there is no internationally agreed means, or if an
             international agreement allows but does not specify other
             means, by a method that is reasonably calculated to give notice:
                     (A) as prescribed by the foreign country' s law for service
                     in that country in an action in its courts of general
                     jurisdiction;
                     (B) as the foreign authority directs in response to a letter
                     rogatory or letter of request; or
                     (C) unless prohibited by the foreign country' s law, by:
                            (i) delivering a copy of the summons and of the
                            complaint to the individual personally; or
                            (ii) using any form of mail that the clerk addresses
                            and sends to the individual and that requires a
                            signed receipt; or
             (3) by other means not prohibited by international agreement,
             as the court orders.

Here, although Columbia is a party to the Hague Convention on the Service

Abroad of Judicial and Extrajudicial Documents, see U.S. Department of State-

Bureau of Consular Affairs, Judicial Assistance Country Information,

https://travel.state.gov/content/travel/en/legal/Judicial-Assistance-Country-



                                         -2-
Information/Colombia.html (last visited June 7, 2019), Plaintiffs seek authorization

for service via email and mail because service through the method contemplated by

the Hague Service Convention "could take six months to a year to complete (Doc.

23 at 3-4).

      "[I]n cases governed by the Hague Service Convention, service by mail is

permissible if two conditions are met: first, the receiving state has not objected to

service by mail; and second, service by mail is authorized under otherwise-

applicable law." Water Splash, Inc. v. Menon, 137 S. Ct. 1504, 1513 (2017). It

appears as though Columbia has not objected to service by mail. See U.S.

Department of State-Bureau of Consular Affairs, supra. And service by mail is

allowed under Federal Rule of Civil Procedure 4(f)(2)(C)(ii) when delivery

requires a signed receipt and has been addressed and sent by the clerk.

Brockmeyer v. May, 383 F.3d 798, 804 (9th Cir. 2004). Based on the foregoing,

the Court is satisfied that the facts and circumstances of this case make service via

postal mail requiring a signed receipt appropriate and will direct the Clerk of Court

accordingly.

      However, the Court is not satisfied that service via email should be

authorized under Federal Rule of Civil Procedure 4( f)(3 ), as requested by

Plaintiffs. Although attempted service by other methods need not be exhausted


                                         - 3-
before the Court may authorize the service of process via an alternative method

under Rule 4(f)(3 ), Rio Properties, Inc. v. Rio Int 'I Interlink, 284 F .3d 1007, 1015-

16 (9th Cir. 2002), Rule 4(f)(3) expressly requires that the alternative may not be

"prohibited by international agreement." Plaintiffs have made no showing

regarding this prerequisite. Therefore, the Court will not make such an

authorization at this time.

      IT IS ORDERED that Plaintiffs Motion (Doc. 23) is GRANTED IN PART

as detailed above.

      IT IS FURTHER ORDERED that the Clerk of Court shall address and send

a copy of the summons and complaint in this case via mail service requiring a

signed receipt to:

      Jason Lee Haack
      Tv. 34D Sur #27D-28, Apto 424
      Edificio Santa Maria de las Lomas
      Envigado 055420, CO

      DATED this 11th day of June, 2019.




                                        Dana L. Christensen, Chief istrict Judge
                                        United States District Court




                                          -4-
